The action of the circuit court in setting Cleveland's appeal — taken during the then current term of the circuit court (Gen. Acts 1915, pp. 707, 708 — for trial September 13, 1920, notwithstanding objection duly made by Cleveland, was warranted, justified, and without error under the authority conferred and the duty enjoined (within discretionary limits) by Code, § 4261, reading:
"Courts having jurisdiction under this chapter must be held open at all times, for the consideration and determination of questions arising under this chapter, and judgments had thereon without delay."
"Courts having jurisdiction under" that "chapter" (No. 89), treating separately and particularly forcible entry and unlawful detainer, include circuit courts, where the trial is original and de novo. Reynolds v. Harris, 62 Ala. 415; Code, § 4280, where it is provided that appeals from judgments in actions of forcible entry and unlawful detainer shall be subject to the provisions of law governing appeals from justices of the peace, "except as otherwise provided in this chapter." Code, § 4261, quoted above, is within the exception saved in Code, § 4280. For the consideration and determination of "questions" arising under that chapter (No. 89) the courts are always open under section 4261. The provisions of Code, § 4720, defining the general system for appeals to the circuit court from justices of the peace, refer to terms of the circuit court, and expressly prescribe that the term at which the appeal may be tried shall be the next term after the five-day notice prescribed has been given — a limitary prescription that is not made in the special system provided for the disposition of forcible entry and unlawful detainer cases.